              Case 1:21-cv-02608-SDG Document 10 Filed 08/23/21 Page 1 of 7

                                                                                           t?..~S <:;,rr\Cit.
                                                                             r\\.t.\J ,~ c,~

                    DOCUMENTS ASSOCIATED WITH CIVIL
                   CASES PENDING IN THE UNITED STATES
              DISTRICT COURT NORTHERN DISTRICT OF GEOR                                            . .       \l\)\'l ~et'.-

                                                                                    e·-r- .
                                 I. INTIAL DISCLOSURES

                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

RICKY R. FRANKLIN                      §
                                       §
      Plaintiff,                       §
                                       §      Civil Action No.1-21-cv-02608-SDG
v.                                     §
                                       §
D & K Suit City, LLC, §




                         PLAINTIFF'S INITIAL DISCLOSURES


        Pursuant to Federal Rule of Civil Procedure 26(a) Plaintiff, Ricky R. Franklin

     (hereinafter "Plaintiff') hereby makes his initial disclosures. Plaintiff reserves the

     right to modify or supplement these materials as discovery proceeds.

        (1) State precisely the classification of the cause of action being filed, a
     brief factual outline of the case including plaintiff's contentions as to what
     defendant did or failed to do, and succinct statement of the legal issues in the
     case.
         Case 1:21-cv-02608-SDG Document 10 Filed 08/23/21 Page 2 of 7




   In this matter, Plaintiff seeks final judgment against Defendant D & K Suit

City, LLC ., (hereinafter, "DKS") and all equitable causes of action related to

actual and statutory damages for violations of the Telephone Consumer Protection

Act (hereinafter, "TCPA"), 47 U.S.C. § 227 et seq.

   (2) Describe in detail all statutes, codes, regulations, legal principles,
standards and customs or _usages, and illustrative case law which plaintiff
contends are applicable to this action.


   Violation of 47 U.S.C. § 227(a)(l), and 47 U.S.C. 227(b)(l)(A)(iii) prohibits

the use of auto-dialers to make any call to a wireless number in the absence of an

emergency or the prior express consent of the called party. Using prohibited

equipment and without prior express written consent, the Defendant DKS,

contacted the Plaintiff over 110 (One Hundred-ten) times by means of artificial

pre-recorded voice messages to a cellphone or pager in violation of 47 U.S.C.

227(b)(l)(A)(iii). Additionally, Defendant FSN violated 47 U.S.C. § 227(c)(5)

which prohibits "person[s] or entit[ies] [from] initiat[ing] any call for

telemarketing purposes to a residential telephone subscriber unless [the] person or

entity has instituted [certain listed] procedures for maintaining'' a do-not-call list.

47 C.F.R. § 64.1200(d).

   (3) Provide the name and, if known, the address and telephone number of
each individual likely to have discoverable information that you may use to
support your claims or defenses, unless solely for impeachment, identifying
the subjects of the information.


                                            2
        Case 1:21-cv-02608-SDG Document 10 Filed 08/23/21 Page 3 of 7




   The Plaintiff at this time believes the following witnesses may have

discoverable information relating to the material facts supporting his allegations,

including: the representations, misrepresentations, and omissions Defendants made

in connection with Plaintiffs claims:


Ricky Franklin
708 Brambling Way
Stockbridge, GA 30281

D&K Suit City, LLC
4570 C Memorial Drive
Decatur, GA 30032.

Unknown Mobile Marketing Company
Unknown address


   (4) Provide the name of any person who may be used at trial to present
evidence under rules 702, 703, Or 705 of he Federal Rules of Evidence. For all
experts described in Fed.R.Civ.P 26(a)(2)(B), provide a separate written
report satisfying the provisions of that rule.

   Plaintiff has not yet determined who, if anyone, she will call as an expert

witness in this matter. Once such a determination is made, Plaintiff will forward

any such expert reports to the Defendants as provided by the Federal Rules of Civil

Procedure and the scheduling order(s) of this Court.



   (5) Provide a copy of, or a description by category and location of, all
documents, data compilations, and tangible things that are in the possession,
custody, or control of the party and that the disclosing party may use to

                                          3
        Case 1:21-cv-02608-SDG Document 10 Filed 08/23/21 Page 4 of 7




support its claims or defenses, unless solely for impeachment, identifying the
subjects of the information.

   The following documents are in the possession, custody, or control of the

Plaintiff and may be used to support the allegations in the Complaint.

   a) Mitigation Letter to Defendant DKS
   b) Text messages to Plaintiffs cellphone
   c) Do not Call Registration

   (6) In the space provided below, provide a computation of any category of
damages claimed by the disclosing party, making available for inspection
and/or as under Rule 34 the documents or other evidentiary material, not
privileged or protected from disclosures, on which such computation is based,
including materials bearing on the nature and extent of injuries suffered.


   Plaintiff seeks a final judgment against the Defendant and all equitable causes

of action related to said violations of the Telephone Consumer Protection Act. The

damages sought by the Plaintiff are identified with specificity in the Plaintiffs

Complaint and are subject to further amendment during the ongoing course of

discovery. Plaintiff contends that the Defendant is liable for violating the TCPA by

not adhering to the rules set forth by Congress. Total amount are $500.00 - for

each and every call, totaling in an amount of$55,000.00 in statutory damages; and

damages $1500.00. for 47 U.S.C. § 227(c)(5) by violating the "do-not-call list"

totaling $165,000.00. Plaintiff is open to a reasonable counteroffer.


   (7) Attach for inspection and copying as under Fed.R.Civ.P. 34 any
insurance agreement under which any person carrying on an insurance
business may be liable to satisfy part or all of a judgment which may be
                                          4
        Case 1:21-cv-02608-SDG Document 10 Filed 08/23/21 Page 5 of 7




entered in the action or to indemnify or reimburse for payments made to
satisfy the judgment.


   Plaintiff is not aware of any insurance that is relevant to this matter. Plaintiff

reserves its right to supplement or amend this disclosure statement.

(8) Disclose the full name, address, and telephone number of all persons or
legal entities who have a subrogation interest in the cause of action set forth in
plaintiffs cause of action and state the basis and extent of such interest.

Ricky Franklin, Pro Se
708 Brambling Way
Stockbridge, GA 30281
678-650-3733




                                                              Respectfully Submitted,


                                                                       cky . Franklin
                                                                  708 rambling Way
                                                               Stockbridge, GA 30281
                                                                       (678-650-3733)
                                                              rrfrankl 2@hotmail.com




                                           5
                   Case 1:21-cv-02608-SDG Document 10 Filed 08/23/21 Page 6 of 7




                                  CERTIFICATE OF SERVICE


         The undersigned hereby certifies that a copy of the foregoing was sent via

electronic mail as agreed upon pursuant to Fed R. Civ. P. 5 on August 20, 2021, to

Defendant's Counsel listed below:

                                           PEBLAW,PC

                                       Jonathan H. Fain, Esq

                                        66 Lenox Pointe, NE

                                      Atlanta, Georgia 30324

                                        law@peblawpc.com
                                          T:404-261-6020
                                          F: 404-261-3646


                       COUNSEL FOR DEFENDANT D&K Suit City, LLC



      R. Franklin
_._..._...,,"'"v
708 Brambling Way
Stockbridge, GA 30281




                                                 6
      Case 1:21-cv-02608-SDG Document 10 Filed 08/23/21 Page 7 of 7




Ricky Franklin
708 Brambling Way
Stockbridge, GA 30281




                                                                 ' Clerk of Court
                                                                   2211 U.S. Courthouse
                                                                   75 Ted Turner Dr, SW
                                                                   Atlanta, GA 30303




                                                                                          I
                                                                                          l-
